Title: To Thomas Jefferson from Henry Dearborn, 24 March 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department 24 March 08
                  
                  I take the liberty of suggesting whether, under existing Circumstances it would not be advisable to propose to Congress an augmentation of our regular troops as soon as practicable; and also the engaging and Organizing of 24000 volunteers on the principles I have had the honor of proposing for your consideration, the general outlines of which are contained in the paper marked No. 1
                  The number of regular troops I would propose being raised immediately is 6000 to be composed of suitable proportions of Infantry Artillery, Cavalry & Riflemen, and organized as stated in the enclosed paper marked No 2.
                  It may be presumed, that, previous to the close of the present session, congress will be possessed of such further information in regard to our foreign relations, as will be necessary for forming an ultimate opinion on the expediency or inexpediency of a greater Augmentation of our Army than is now proposed; and, in the mean time, measures are to be taken for the recruiting service in different parts of the U.S.
                  In the event of War it will, I presume be considered as necessary to arrange our military force into seperate departments and to have a commander to each department, and, of course to have no such officer as a commander in chief; and, until a larger Army shall be raised than is now proposed; it may not be adviseable to have any officers above the rank of Brigadier General, of that grade it may be proper to have four or five, as soon as a suitable proportion of the troops is raised
                  With Sentiments of &c
                  No. 1
                  It is proposed to have engaged in the several States and Territories, twenty four thousand Volunteers, to be inlisted to serve twelve months in any twenty four months, within the term of five Years, at such times & places as the President of the U.S. shall direct; to be armed & equipped by the U.S; and to be regularly encamped by their respective states and territories, from two to three months in each year; and be exercised under the direction of inspectors & paymasters, to be appointed by the respective states; the pay annually to commence the day they march for the respective encampments, and to continue until their return home, allowing one day for each twenty miles march to and from the encampments; no corporal punishment to be inflicted, but all offences to be punished by close confinement & short allowance, or fines, or both; the commissioned officers to be governed by the rules and articles of War established for the regular Army; the 24,000 to be apportioned on the states & territories, in such proportion as circumstances may require, and in such proportions of Infantry, Artillery Cavalry & Riflemen, as the Prest: of the U.S. shall direct; and organized into Companies, battalions, regiments and Brigades, or other Corps, as shall be found expedient according to the numbers in each state respectively; and to be encamped in their respective States & territories, at such time and place, or places as the President of the U.S. shall from time to time direct
                  No 2
                  The 6000 regular troops may consist of 5 Regiments of Infantry, One regiment of Riflemen, one Regiment of light Artillery; & one Regiment of light Cavalry
                  The Regiments of Infantry, riflemen & artillery to consist of ten Companies each, & the regiment of Cavalry of 8 Companies—The field and staff of each regiment, to consist of one Colonel, one Lieut Col:, one Major, One Adjutant, One Quarter master, one pay master, One Surgeon one Surgeons mate, one Serjeant major, one quarter master Serjeant and 2 principal musicians, & the regiment of Cavalry one Riding Master
                  Each Company of infantry and riflemen, to consist of one Captain one first lieut; one 2nd Lieut: one ensign 4 sergeants, 4 Corporals, 4 Musicians, 8 Artificers & 58 Privates
                  Each Company of Cavalry to consist of one Captain one 1st. Lieut One 2nd Lieut. One Cornet, 4 sergeants, 4 Corporals, 2 musicians, one saddler, one farrier, & 38 Privates—
               